Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Isaac U.S. PGPub 2018/0062420 A1 (hereinafter Isaac).
Regarding Claim 1, Isaac teaches a vehicle connection apparatus comprising a connector body (Isaac, Figs. 14-15, Element 1410; Para. [0108], Lines 3-4) configured to establish a power connection and a data connection between a vehicle and a station (Isaac, Fig. 13, Connector 1320 of Charging Station 1310 and Connector 1360 of Vehicle 1350; Paras. [0104], Lines 1-5, Para. [0105] and Para. [0106], Lines 1-15, and Figs. 14-15; Para. [0109], Lines 1-15) through the connector body to a receptacle on a vehicle (Isaac, Figs. 14-15, Element 1450; Para. [0108], Lines 4-5), wherein the connector body includes a plurality of connector pins situated in the connector body (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 2-3), a first set of wires connected to a first set of the plurality of connector pins (Isaac, Fig. 15, Where the wires of the charging cable are illustrated but not numbered.), wherein the first set of wires are configured to supply electrical energy to a vehicle through the first set of the plurality of connector pins (Isaac, Fig. 13, Elements 1322 and 1362; Para. [0103], Lines 5-17), and a second set of wires connected to a second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-8. Where the connecting wires are not illustrated, but inherent.), wherein the second set of wires are configured to perform high bandwidth data exchange with the vehicle through the second set of the plurality of connector pins (Isaac, Fig. 13, Elements 1326 and 1366; Para. [0106], Lines 8-15, and Para. [0108], Lines 18-25).  
Regarding Claim 2, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the plurality of connector pins are configured to simultaneously supply the vehicle with the electrical energy and the high bandwidth data exchange (Isaac, Fig. 20, Step 2030; Para. [0156], Lines 23-27, and Para. [0108], Lines 18-25).  
Regarding Claim 3, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the connector body is comprised of a first housing (Isaac, Fig. 16, Element 1610; Para. [0110], Lines 1-8) and a second housing (Isaac, Fig. 16, Element 1630; Para. [0110], Lines 8-15), wherein the first housing houses the first set of the plurality of connector pins (Isaac, Fig. 16, Elements 1611-1613; Para. [0110], Lines 1-8), and wherein the second housing houses the second set of the plurality of connector pins (Isaac, Fig. 16, Elements 1640-1641; Para. [0110], Lines 8-15). 
Regarding Claim 4, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the connector body (Isaac, Fig. 15, Element 1410; Para. [0108], Lines 3-4) houses both the first set of the plurality of connector pins (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 1-6) and the second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-15).    
Regarding Claim 6, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the high bandwidth data exchange has a data rate of least 10 gigabits per second (Isaac, Para. [0055], Lines 1-11, “multi-gigabit data rates”. Isaac does not explicitly teach 10 gigabits per second, but it is understood in the art, the frequency range of the EHF band is 30 to 300 gigahertz, providing for high multi-gigabit data rates.).  
Regarding Claim 7, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the first set of wires supply alternating current (AC) (Isaac, Fig. 13, Elements 1322 and 1362; Para. [0103], Lines 5-17).  
Regarding Claim 8, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1.  Furthermore, Isaac teaches wherein the plurality of connector pins are configured to connect to respective pins on a receptacle of the vehicle (Isaac, Fig. 13, Connector 1320 of Charging Station 1310 and Connector 1360 of Vehicle 1350; Paras. [0104], Lines 1-5, Para. [0105] and Para. [0106], Lines 1-15, and Figs. 14-15; Para. [0109], Lines 1-15).  
Regarding Claim 9, Isaac teaches an vehicle connection system comprising a connector body (Isaac, Figs. 14-15, Element 1410; Para. [0108], Lines 3-4) comprising a mechanism for attaching the connector body to a receptacle on a vehicle (Isaac, Fig. 13, Connector 1320 of Charging Station 1310 and Connector 1360 of Vehicle 1350; Paras. [0104], Lines 1-5, Para. [0105] and Para. [0106], Lines 1-15, and Figs. 14-15; Para. [0109], Lines 1-15), wherein the connector body comprises a plurality of connector pins situated in the connector body (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 2-3), and a cable comprised of a plurality of wires for connecting the vehicle to a station (Isaac, Figs. 14-15, Where the cable and wires of the charging cable are illustrated but not numbered.), wherein the cable comprises a first set of wires connected to a first set of the plurality of connector pins (Isaac, Fig. 15, Where the wires of the charging cable are illustrated but not numbered.), wherein the first set of wires is configured to supply electrical energy to a vehicle through the first set of the plurality of connector pins (Isaac, Fig. 13, Elements 1322 and 1362; Para. [0103], Lines 5-17), and a second set of wires connected to a second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-8. Where the connecting wires are not illustrated, but inherent.), wherein the second set of wires are configured to perform high bandwidth data exchange with the vehicle through the second set of the plurality of connector pins (Isaac, Fig. 13, Elements 1326 and 1366; Para. [0106], Lines 8-15, and Para. [0108], Lines 18-25).  
Regarding Claim 10, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the enhanced vehicle connector system is configured to simultaneously supply the vehicle with the electrical energy and the high bandwidth data exchange (Isaac, Fig. 20, Step 2030; Para. [0156], Lines 23-27, and Para. [0108], Lines 18-25).  
Regarding Claim 11, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the connector body is comprised of a first housing (Isaac, Fig. 16, Element 1610; Para. [0110], Lines 1-8) and a second housing (Isaac, Fig. 16, Element 1630; Para. [0110], Lines 8-15), wherein the first housing houses the first set of the plurality of connector pins (Isaac, Fig. 16, Elements 1611-1613; Para. [0110], Lines 1-8), and wherein the second housing houses the second set of the plurality of connector pins (Isaac, Fig. 16, Elements 1640-1641; Para. [0110], Lines 8-15).  
Regarding Claim 12, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the connector body (Isaac, Fig. 15, Element 1410; Para. [0108], Lines 3-4) houses both the first set of the plurality of connector pins (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 1-6) and the second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-15).  
Regarding Claim 14, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the high bandwidth data exchange has a data rate of least 10 gigabits per second (Isaac, Para. [0055], Lines 1-11, “multi-gigabit data rates”. Isaac does not explicitly teach 10 gigabits per second, but it is understood in the art, the frequency range of the EHF band is 30 to 300 gigahertz, providing for high multi-gigabit data rates.).  
Regarding Claim 15, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the first set of wires supply alternating current (AC) (Isaac, Fig. 13, Elements 1322 and 1362; Para. [0103], Lines 5-17).  
Regarding Claim 16, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9.  Furthermore, Isaac teaches wherein the plurality of connector pins are configured to connect to respective pins on a receptacle of the vehicle (Isaac, Fig. 13, Connector 1320 of Charging Station 1310 and Connector 1360 of Vehicle 1350; Paras. [0104], Lines 1-5, Para. [0105] and Para. [0106], Lines 1-15, and Figs. 14-15; Para. [0109], Lines 1-15).  
Regarding Claim 17, Isaac teaches a connection station (Isaac, Fig. 13, Element 1310; Para. [0103], Lines 1-3) comprising a first connection portion (Isaac, Figs. 14-15, Element 1410; Para. [0108], Lines 3-4) configured to establish a power connection between a vehicle through a connector body of a connection plug to a receptacle on a vehicle (Isaac, Fig. 13, Connector 1320 of Charging Station 1310 and Connector 1360 of Vehicle 1350; Paras. [0104], Lines 1-5, Para. [0105] and Para. [0106], Lines 1-15, and Figs. 14-15; Para. [0109], Lines 1-15), wherein the connector body includes a plurality of connector pins situated in the connector body of the connection plug (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 2-3), a second connection portion configured to establish a data connection between the vehicle through the connector body of the connection plug to the receptacle on the vehicle (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-8), a first set of wires connected to a first set of the plurality of connector pins (Isaac, Fig. 15, Where the wires of the charging cable are illustrated but not numbered.), wherein the first set of wires are configured to supply electrical energy to a vehicle through the first set of the plurality of connector pins (Isaac, Fig. 13, Elements 1322 and 1362; Para. [0103], Lines 5-17), and a second set of wires connected to a second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-8. Where the connecting wires are not illustrated, but inherent.), wherein the second set of wires are configured to perform high bandwidth data exchange with the vehicle through the second set of the plurality of connector pins (Isaac, Fig. 13, Elements 1326 and 1366; Para. [0106], Lines 8-15, and Para. [0108], Lines 18-25).  
Regarding Claim 18, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 17.  Furthermore, Isaac teaches wherein the plurality of connector pins are configured to simultaneously supply the vehicle with the electrical energy and the high bandwidth data exchange (Isaac, Fig. 20, Step 2030; Para. [0156], Lines 23-27, and Para. [0108], Lines 18-25).  
Regarding Claim 19, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 17.  Furthermore, Isaac teaches wherein the connector body is comprised of a first housing (Isaac, Fig. 16, Element 1610; Para. [0110], Lines 1-8) and a second housing (Isaac, Fig. 16, Element 1630; Para. [0110], Lines 8-15), wherein the first housing houses the first set of the plurality of connector pins (Isaac, Fig. 16, Elements 1611-1613; Para. [0110], Lines 1-8), and wherein the second housing houses the second set of the plurality of connector pins (Isaac, Fig. 16, Elements 1640-1641; Para. [0110], Lines 8-15).  
Regarding Claim 20, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 17.  Furthermore, Isaac teaches wherein the connector body (Isaac, Fig. 15, Element 1410; Para. [0108], Lines 3-4) houses both the first set of the plurality of connector pins (Isaac, Fig. 15, Elements 1421-1423; Para. [0109], Lines 1-6) and the second set of the plurality of connector pins (Isaac, Fig. 15, Elements 1440-1441; Para. [0109], Lines 6-15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac U.S. PGPub 2018/0062420 A1 (hereinafter Isaac) as applied to claim 1 above, and further in view of Galin et al. U.S. PGPub 2018/0201142 A1 (hereinafter Galin).
Regarding Claim 5, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 1, but does not teach the communication wires being fiber-optic cables.
Galin, however, teaches wherein the second set of wires are fiber- optic cables (Galin, Fig. 12, Elements 1209; Para. [0165], Lines 12-18).
Absent of showing criticality of the type of wiring used for the high-bandwidth communication of Isaac, it would have been an obvious matter of design choice to use the fiber-optic type of communication wiring of Galin based on desirability, since applicant has not disclosed that this type of wiring solves any stated problem or is for any particular purpose other than to provide high-bandwidth communication and it appears that the invention would perform equally well with other types of high-bandwidth wiring.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac U.S. PGPub 2018/0062420 A1 (hereinafter Isaac) as applied to claim 9 above, and further in view of Galin et al. U.S. PGPub 2018/0201142 A1 (hereinafter Galin).
Regarding Claim 13, The teaching of the Isaac reference discloses the claimed invention as stated above in claim 9, but does not teach the communication wires being fiber-optic cables.
Galin, however, teaches wherein the second set of wires comprise fiber-optic cables (Galin, Fig. 12, Elements 1209; Para. [0165], Lines 12-18).  
Absent of showing criticality of the type of wiring used for the high-bandwidth communication of Isaac, it would have been an obvious matter of design choice to use the fiber-optic type of communication wiring of Galin based on desirability, since applicant has not disclosed that this type of wiring solves any stated problem or is for any particular purpose other than to provide high-bandwidth communication and it appears that the invention would perform equally well with other types of high-bandwidth wiring.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kyles et al. U.S. PGPub 2014/0273856 teaches a contactless electric vehicle charging cable communication using high-bandwidth EHF communication links.
Lau U.S. Patent 9,260,024 teaches a fiber optic communication link for electric vehicle charging communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859